Whitfield, C. J.
The plaintiff in error was convicted in the Circuit Court for Citrus County of the crime of selling liquor in a precinct in which the sale of liquors is forbidden by law. A writ of error was taken; The evidence wholly fails to show a sale or an offer to sell liquor and the judgment must be reversed for this reason. It appears that the defendant had purchased in another county a number of packages of liquor for himself and for others who had requested him to buy for them, for which purchases receipts in the names of different persons were held by the defendant. While on his way to deliver the goods to their owners the defendant was' arrested. There is no evidence of a sale or of an attempted sale and the possession of numerous' packages of liquor was accounted for. The evidence wholly fails to support the verdict and the judgment of conviction thereon is reversed.
Shackleford and Cockrell, JJ., concur,
Taylor, Hocker and Parkhill, JJ., concur in the opinion.